DIANE D. DALMY ATTORNEY AT LAW 8965 W. CORNELL PLACE LAKEWOOD, COLORADO 80227 303.985.9324 (telephone) 303.988.6954 (facsimile) email: ddalmy@earthlink.net October 25, 2010 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn: Effie Simpson Staff Attorney Linda Cvrkel Branch Chief Re: Kurrant Mobile Catering, Inc. Form 10-K for Year Ended November 30, 2009 File No. 0-53011 To Whom It May Concern: On behalf of Kurrant Mobile Catering, Inc., a Colorado corporation (the “Company”), this letter is to confirm receipt of the letter from the Securities and Exchange Commission letter dated September 29, 2010 (the “SEC Letter”). Based upon our telephone conference call, we will be responding to the comments in the SEC Letter and filing the Company’s amended Form 10-Q for the quarters ended February 28, 2010 and May 31, 2010 by the deadline provided as of Monday, November 1, 2010. Sincerely, Diane D. Dalmy
